                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

DON STRONG, et al.,                                      )
                                                         )
                 Plaintiffs,                             )
                                                         )
vs.                                                      )               Case No. 4:18CV02043JCH
                                                         )
REPUBLIC SERVICES, INC., et al.,                         )
                                                         )
        Defendants.                                      )

                                    MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs’ Motion to Remand, (ECF No. 23) filed

December 19, 2018, and on the Motion of Third-Party Plaintiff Bridgeton Landfill, LLC.,

seeking remand, (ECF No. 26) filed December 21, 2018. The matter is fully briefed and ready

for disposition.

                                              BACKGROUND1

        On May 4, 2017, Plaintiffs filed their Complaint in State Court in the Circuit Court of St.

Louis County, Missouri. Plaintiffs allege that they are extended members of the Boenker family,

and are owners of the Boenker family farm, which lies adjacent to the Westlake Landfill and

Bridgeton Landfill.2       Plaintiffs also allege that the Defendants accepted radioactive waste

without proper license, and that the radioactive waste spread to Boenker land causing the

Plaintiffs’ personal injuries, property damages, and the need for medical monitoring. Plaintiffs


1
  There are three groups of parties to this action. Plaintiffs, twenty-seven (27) individuals and one (1) limited
liability Company, Defendants Bridgeton Landfill, LLC and affiliated companies, and Third-Party Defendant, Cotter
Corporation.
2
  Plaintiffs alleged that Defendant Republic Systems Inc., is and has been responsible for operating the Landfills;
Defendant Bridgeton Landfill, LLC owns the Landfills. In 1988 Defendant Westlake Landfill, Inc., changed its
name to Laid Law Waste Systems, Inc., and in 1998 merged into Defendant Bridgeton Landfill, LLC; Defendant
Allied Services, LLC, is the sole member of Defendant Bridgeton Landfill, LLC, and overseas the operation and
management of the Landfills; Defendant Rock Road Industries Inc., owns and/or owned the West Lake Landfill;
Defendants Jared Romaine and David Vasbinder worked at the Birdgeton Landfill.
allege that radioactive waste was accepted by the landfills in 1973; that the radioactive waste

came from the Cotter Corporation; and that the Landfills owner/operator failed to seek proper

licensing from the Nuclear Regulatory Commission (NRC) prior to receipt of the material.

           On June 9, 2017, the Defendants removed this matter from State Court to Federal Court

pursuant to Title 28 U.S.C. § 1331. Defendants contended that this Court had subject-matter

jurisdiction over Plaintiff’s cause of action because it “arises under” federal law, the Price

Anderson Act (PAA). Plaintiffs argued that the PAA is inapplicable. 28 U.S.C. § 1331. On

October 20, 2017, this Court remanded the matter on the basis that a license or an indemnity

agreement is required for federal subject matter under the PAA.3

           On October 11, 2018, Defendant Bridgeton brought a third-party claim against Third-

Party Defendant Cotter Corporation seeking tort based contribution for any damages assessed

against Bridgeton based on Plaintiffs’ claims. Defendant Bridgeton alleges that the radioactive

waste was owned and placed at the landfill by Cotter. Third-Party Defendant Cotter Corporation

was served with Third-Party Petition on November 15, 2018, and filed for Removal on

December 7, 2018 citing 28 U.S.C. §§ 1331, 1332, 1441 and 1446. Both Defendant Bridgeton

and Plaintiffs argue that Third-Party Defendant Cotter Corporation cannot properly remove

because a third-party claim cannot be removed under 28 U.S.C. § 1441 if it is tied to the main

claim. (ECF Nos. 24, 26). Plaintiff requests oral argument. (ECF No. 23). Third-Party Defendant

Cotter Corporation argues that despite the procedural arguments presented by Plaintiffs and

Defendant Bridgeton, the Court should nonetheless evaluate their claim on the merits and find

that federal subject matter jurisdiction exists in this case. Plaintiffs argue that because Defendant

Bridgeton seeks contribution from Third-Party Defendant Cotter Corporation based solely on

liability to the Plaintiff under State law, and not the PAA, no federal question is presented.
3
    See, Strong v. Republic Services, Inc., Cause No. 4:17CV01645JCH (ECF No. 42)(E.D. Mo.).


                                                       -2-
                                      LEGAL STANDARD

       Federal district courts have original jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “The presence or absence

of federal-question jurisdiction is governed by the ‘well pleaded complaint rule,’ which provides

that federal jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482, U.S. 386, 392

(1987)(citation omitted). See also, Gaming Corp. of America v. Dorsey & Whitney, 88 F.3d 536,

542 (8th Cir. 1996) (“The ‘well-pleaded complaint rule’ requires that a federal cause of action

must be stated on the face of the complaint before the defendant may remove the action based on

federal question jurisdiction.”) (quoting Caterpillar, 482 U.S. at 392). Because federal law

provides that Plaintiffs are the “masters of the complaint,” plaintiffs “may avoid federal

jurisdiction by exclusive reliance on state law.” Caterpillar, 482 U.S. at 392.

       There is however an exception to the well pleaded complaint rule in cases where “‘a

federal statute wholly displaces the state-law cause of action through complete preemption.’”

Hall v. USAble Life, 774 F. Supp 2d 953, 955 (E.D. Ark. 2011)(quoting, Aetna Health, Inc. v.

Davila, 542 U.S. 200, 207-8 (2004)). Even in situations where a cause of action based on federal

statute does not appear on the face of the complaint, preemption based on a federal statutory

scheme may apply in circumstances where “the pre-emptive force of a statute is so extraordinary

that it converts an ordinary state common-law complaint into one stating a federal claim.”

Caterpillar, 482 U.S. at 393 (internal quotation and citation omitted). See, e.g., Metro. Life Ins.

Co. v. Taylor, 481 U.S. 58 (1987) (discussing the preemptive force of ERISA). “Where a

complaint raises issues to which federal law applies with complete preemptive force, the [c]ourt

must look beyond the face of the complaint in determining whether remand is proper.” Green v.




                                                -3-
Arizona Cardinals Football Club, LLC, 21 F. Supp.3d 1020, 1025 (E.D. Mo. 2014).

         Except as otherwise expressly provided by Congress, civil actions for which the district

courts of the United States have original jurisdiction may be removed from State court to federal

district court. 28 U.S.C. §§ 1441(a), 1446. A party opposing removal may file a motion to

remand to State Court. 28 U.S.C. § 1447(c). The party removing and opposing remand has the

burden of establishing federal jurisdiction. See In re Business Men’s Assur. Co. of America, 992

F.2d 181, 183 (8th Cir. 1983 )(per curiam). Upon considering a motion to remand, a district

court is “required to resolve all doubts about federal jurisdiction in favor of remand.” Id.(citing

Steel Valley Auth. V. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3rd Cir. 1987)). See

also, Transit Cas. Co. v. Certain Unterwriters at Lloyds of London, 119 F.3d 619, 625 (8th Cir.

1997).

                                          DISCUSSION

         Title 28 U.S.C. §1441(a) allows a case to be removed if “the district courts of the United

States have original jurisdiction.” 28 U.S.C. § 1441(a). A third-party claim cannot be removed

under 28 U.S.C. § 1441 if it is tied to the main claim. Lewis v. Windsor Door Co., a Div. of Ceco

Corp., 926 F.2d 729, 733 (8th Cir. 1991)(“We do not believe that the remote, ancillary

possibility of a third-party claim not yet matured can constitute a basis for removal of a third-

party claim which is not separate and independent of the plaintiff’s claim”).

         “The Eighth Circuit has indicated that, in extremely limited circumstances, a third-party

defendant may have a right of removal under §1441(c).” Lytle v. Lytle, 982 F. Supp. 671 (E.D.

Mo. 1997)(citing, Lewis v. Windsor Door Co., 926 F.2d 729, 734 (8th Cir. 1991). Under

§1441(c) removal may be proper “whenever a separate and independent claim or cause of action

within the jurisdiction conferred by section 1331 of this title is joined with one or more otherwise




                                                -4-
non-removable claims or causes of action.” 28 U.S.C. § 1441(c)(emphasis added). Title 28

U.S.C. § 1331 grants jurisdiction to “all civil actions arising under” federal law. 28 U.S.C. §

1331. Third-Party Defendant Cotter Corporation argues that Defendant’s claim for contribution

is separate and independent from the Plaintiff’s claims for personal injury; that the contribution

claim may implicate the PAA and therefore federal subject matter jurisdiction should apply in

this case.

         In Lewis v. Windsor Door Co., a Div. of Ceco Corp., 926 F.2d 729, 733 (8th Cir. 1991),4

a defendant named the federal government as third-party defendant for indemnification under the

Federal Tort Claims Act (“FTCA”). Lewis, 926 F.2d at 730. The government then removed

under the FTCA’s provision for exclusive federal jurisdiction. Id. The court in Lewis determined

that the third-party claim could not establish federal jurisdiction when the third-party claim relied

on plaintiff’s main claim which lacked federal jurisdiction. Id. at 733. In the instant case,

Defendant Bridgeton’s claim against Third-Party Defendant Cotter Corporation is similarly for

contribution. See, 4:17CV01645JCH (ECF No. 42)(E.D. Mo.)(remanding Plaintiff’s case to State

court for lack of federal jurisdiction). Without Plaintiff’s claim against Defendant Bridgeton,

there would not be a cause of action against Third-Party Defendant Cotter Corporation. It cannot

be said that the claims are separate or independent when one relies on the adjudication of the

other.

         Third-Party Defendant Cotter Corporation contends that the Court should impose federal


4
  Removal statute 28 U.S.C. § 1441, has subsequently been amended since Lewis was decided. Cases following the
amendment and Lewis hold that in the Eight Circuit, a third-party claim generally cannot form the basis for removal
if they are not independent from the original claim brought by the Plaintiff. See, CACH, LLC v. Echols, No. 15-
6042, 2015 U.S. Dist. LEXIS 86484, at 7 (W.D. Ark. July 2, 2015)(stating that, “the Eight Circuit Court of Appeals
has held that the removal statute does not permit removal by third-party defendants.”); Kum & Go, L.C. v. Veeder-
Root Co., No. 4:13-cv-0046-JEG, 2014 U.S. Dist. LEXIS 187331, at *16-19 (S.D. Iowa Feb. 24, 2014)(“In the Eight
Circuit, a third-party defendant cannot remove a case under § 1441 when the plaintiff has not joined the claim or
claims asserted against the third-party defendant”) Steeby v. Discover Bank, 980 F. Supp. 2d 1131,1136 (W.D. Mo.
2013)(“in the Eight Circuit third-party defendant are generally not permitted to remove”).


                                                       -5-
subject matter jurisdiction in this case because Third-Party Defendant Cotter, has an affirmative

defense under the PAA. This contention is without merit. Section 1441(c) is also clear that

federal jurisdiction must be based on a “separate or independent claim or cause of action.” 28

U.S.C. §1141(c)(emphasis added). Here the Defendant asserts a state law based contribution

claim against Third-Party Defendant Cotter; to which Cotter suggests it will raise a defense

under the PAA. An affirmative defense is not a claim or cause of action. It is well established

that a defense of pre-emption, even if anticipated by the parties does not cause the claim to arise

under federal law. See, Hurt v. Dow Chemical Co., 963 F.2d 1142 (8th Cir. 1992)(“‘ a federal

defense, including the defense of pre-emption, even if the defense is anticipated in the plaintiff’s

complaint, and even if both parties admit that the defense is the only question truly at issue in the

case,’… does not cause the plaintiff’s claim to arise under federal law. (internal citations

omitted)). Third-Party Defendant is unable to remove the present claim from State court on the

basis of federal subject matter jurisdiction because no separate or independent federal claim has

been raised. This matter has been improperly removed. As this issue is dispositive of the

motions, the Court will not address the additional arguments raised by the parties, and will

additionally deny the Plaintiff’s request for oral motion.

                                             CONCLUSION

       IT IS HEREBY ORDERED that Plaintiffs’ and Defendant Bridgeton’s Motions to

Remand (ECF Nos. 23, 26) are GRANTED; and that Plaintiff’s request for oral argument is

DENIED. An accompanying Judgement reflecting the same will be issued by the Court.

Dated this 1st Day of April, 2019.



                                                             /s/ Jean C. Hamilton
                                                             UNITED STATES DISTRICT JUDGE



                                                -6-
